                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 1:12-CR-00348 LJO/SKO

PABLO REUBEN ESTRADA, JR.

                              Defendant.


                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     PABLO REUBEN ESTRADA, JR.
 Detained at           Fresno County Jail
 (custodian):
 Detainee is:          a.)    ☐ charged in this district by: ☐ Indictment ☐ Information ☐ Complaint
                                charging detainee with: Supervised Release Violation Petition
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court
                                ___________________
 Detainee will:        a.)       ☒ ___________________
                                   return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is
                                   ____________
                                     currently being served at the detaining facility

                       Appearance is necessary on April 15, 2019 @ 8:30 a.m. before Duty Magistrate.

                       Signature:                                /s/ Jeffrey Spivak
                       Printed Name & Phone No:                  JEFFREY SPIVAK
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, on April 15, 2019 at 8:30 a.m. and any further
proceedings to be had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named
custodian.
 Dated:                Apr 9, 2019
                                                             Honorable Magistrate STANLEY A. BOONE
                                                             US Magistrate Judge

Please provide the following, if known:
 AKA(s) (if                                                                               ☒Male      ☐Female
 Booking or CDC #:      1196962                                                           DOB:       02/20/1986
 applicable):
 Facility Address:      Fresno and “M” Street, Fresno, CA                                 Race:      Hispanic
 Facility Phone:                                                                          FBI#:
 Currently

 Incarcerated For:                                RETURN OF SERVICE
 Executed on:
                                                              (signature)
